IN THE
TENTH COURT OF APPEALS
 
No. 10-97-236-CV

IN THE MATTER OF T.J.D. A JUVENILE

                                                                            
From the County Court at Law No. 2
 Johnson County, Texas
Trial Court # J02682
                                                                                                                
 
MEMORANDUM OPINION
                                                                                                                 

          Appellant filed a notice of appeal on July 30, 1997.  No further action has been taken in this
proceeding.  The court has been informed that Appellant's retained attorney has withdrawn from
the case and that the trial court has determined that Appellant is not indigent.  
          By order dated January 14, 1998, we gave notice that this appeal would be dismissed for
want of prosecution ten days from that order unless appellant showed cause.  Tex. R. App. P. 42.3. 
Appellant has not shown cause.  We therefore dismiss the appeal for want of prosecution.  Id.  
                                                                       PER CURIAM
 
Before Chief Justice Davis,
          Justice Cummings, and
          Justice Vance
Dismissed for want of prosecution
Opinion issued and filed February 4, 1998
Do not publish

hich dismisses the
appeal.)
Appeal dismissed 
Opinion delivered and
filed October 10, 2007
Do not publish
[CRPM]